Citation Nr: 0702311	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  03-17 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for nuclear sclerotic 
cataracts.  

3.  Entitlement to an initial rating in excess of 20 percent 
for residuals of a right foot fracture.  


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to June 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection, with a 10 
percent initial rating, for residuals of a right foot 
fracture.  The veteran subsequently initiated and perfected 
an appeal of this initial rating determination.  

The appeal also arises from a February 2003 rating decision 
which denied the veteran service connection for a low back 
disability.  The veteran subsequently initiated and perfected 
an appeal of this determination.  

Finally, this appeal also arises from an April 2003 rating 
decision which denied the veteran service connection for 
nuclear sclerotic cataracts.  The veteran subsequently 
initiated and perfected an appeal of this determination.  

In the course of this appeal, the veteran has been awarded an 
increased initial rating, to 20 percent, for his residuals of 
a right foot fracture.  However, the Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
has held that a rating decision issued subsequent to a notice 
of disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Consequently, this matter 
remains in appellate status.  

In a March 2004 decision, the Board denied the veteran 
service connection for a low back disability and an initial 
rating in excess of 20 percent for his right foot disability; 
the issue of service connection for nuclear sclerotic 
cataracts was remanded by the Board to the RO at that time.  
The Board's March 2004 decision was vacated by the U.S. Court 
of Appeals for Veterans Claims (Court), which issued a May 
2005 order granting a joint motion to remand those issues 
back to the Board.  In November 2005, those issues were 
remanded to the RO by the Board.  They have now been returned 
to the Board for adjudication.  

The Board notes that in May 2006, the veteran filed a claim 
for service connection for a back disorder (characterized as 
multilevel lumbar spondylosis) as secondary to the veteran's 
service-connected residuals of right foot fracture.  That 
issue was denied in an August 2006 rating decision.  The 
veteran was provided notice of that decision by VA letter 
dated in August 2006, and the record does not indicate that 
the veteran had initiated an appeal of that denial.  This 
decision therefore, addresses the issue of service connection 
for a back disability on a direct or presumptive basis only.


FINDINGS OF FACT

1.  Competent evidence has not been presented establishing 
that the veteran's current back disability is the result of a 
disease or injury incurred during military service; nor was 
it incurred within a year thereafter.  

2.  Competent evidence has not been present establishing that 
the veteran's nuclear sclerotic cataracts were incurred 
during military service or as a result of an injury sustained 
therein.  

3.  The veteran's residuals of a right foot fracture include 
pain, pain on use, and a bony prominence of the forefoot, 
resulting in moderately-severe impairment.  


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
active military service, and arthritis may not be presumed to 
have been incurred or aggravated therein.  38 U.S.C.A. 
§§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2006).  

2.  Nuclear sclerotic cataracts were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.3159, 3.303, 3.304 (2006).  

3.  The criteria for the award of an initial rating in excess 
of 20 percent for the veteran's residuals of a right foot 
fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5284 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the initial adjudication of the claimant's claims, a 
letter dated in June 2001 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claims.  The June 2001 letter 
informed the claimant that additional information or evidence 
was needed to support the claims and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The claimant was also afforded multiple VA 
examinations, including in December 2001, March 2003, May 
2005, and December 2005.  38 C.F.R. § 3.159(c)(4) (2006).  
The records satisfy 38 C.F.R. § 3.326.

Regarding his increased rating claim, there is no objective 
evidence indicating that there has been a material change 
since the claimant was last examined.  38 C.F.R. § 3.327(a) 
(2006).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The December 2005 VA examination report is 
thorough and supported by VA outpatient treatment records.  
The examination in this case is adequate upon which to base a 
decision 

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Finally, the veteran was also sent March 2006 and August 2006 
letters regarding the appropriate disability rating or 
effective date to be assigned, and no further notice is 
needed or required.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

I. Service connection - Low back disability

The veteran seeks service connection for a low back 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  Service 
connection may also be awarded for certain disabilities, such 
as arthritis, which manifest to a compensable degree within a 
statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2006).  

As with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107 (West 2002).  

The veteran was without disability of the low back when he 
was examined and accepted for military service in December 
1962.  In July 1965, the veteran sought treatment for 
residuals of an accident in which he slid into a curb after 
striking gravel.   He had abrasions of the left ankle, but no 
low back disability was reported or diagnosed at that time.  
The veteran also sought treatment following a motorcycle 
accident in April 1966.  A right foot injury was noted, but 
no low back disability was diagnosed or treated.  The 
veteran's June 1966 service separation examination was 
negative for any disability of the spine or low back.  

In October 2001, the veteran sought private medical treatment 
for a muscle strain of the low back sustained on the job.  No 
history of a back injury was noted at that time.  A low back 
strain was diagnosed, and he was afforded appropriate 
treatment.  Subsequently, he began a course of physical 
therapy, and further medical care of the low back.  A 
November 2001 X-ray revealed moderate degenerative changes, 
with anterior osteophytic spurring, of the low back.  In 
January 2004, the veteran again sought VA treatment for a low 
back disability, and stated he had had low back pain "for 
years".  

A VA orthopedic examination was afforded the veteran in 
December 2005.  He stated he initially injured his back 
during military service when he was involved in a motorcycle 
accident.  Immediately following the accident, he did not 
think his back injury was serious, but now he gets pain and 
numbness of the low back, especially with use.  His pain also 
radiates into his lower extremities.  Physical evaluation of 
the veteran revealed multilevel lumbar spondylosis.  After 
examining the veteran and reviewing his medical history, the 
examiner determined it was "less likely than not" the 
veteran's current back disability was incurred during 
military service.  The examiner noted that no back injuries 
were noted during service immediately following his 
motorcycle accident, and the veteran himself stated he did 
not think he had a serious back injury at the time of his 
accident.  In light of those findings, the examiner stated it 
would require "mere speculation" to establish a nexus 
between the motorcycle accident and veteran's current back 
disability.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the veteran's 
service connection claim for a back disability.  While he did 
in fact sustain a motorcycle accident during military 
service, no injuries to the back were noted at that time.  
Additionally, his June 1966 service separation examination 
was negative for any diagnosis of a back disability.  The 
veteran was first diagnosed with a back disorder in 
approximately 2001, more than 30 years after military 
service.  At the time he first sought private treatment for a 
back disability, he did not report a history of a back 
injury; instead, he stated he initially injured his back 
recently, on his job.  Moreover, when the veteran was 
examined by a VA physician in December 2005, the physician 
determined, after reviewing the medical record, that it was 
"less likely than not" the veteran's current back 
disability was incurred during military service.  Among other 
factors, the examiner noted the absence of findings regarding 
the back at the time of the initial motorcycle accident, and 
the veteran's 30+ year history without complaints of a back 
injury.  In the absence of any competent evidence to the 
contrary, service connection for a back disability must be 
denied, as no such disability was incurred during military 
service or within a year thereafter.  

The veteran has himself alleged that he incurred a back 
injury as a result of his motorcycle accident during military 
service.  However, as a layperson, he is not capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for a back 
disability, as evidence of the onset of a current disorder 
during military service or within a year thereafter has not 
been submitted.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


II. Service connection - Nuclear sclerotic cataracts

The veteran seeks service connection for nuclear sclerotic 
cataracts.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

As an initial matter, the Board notes the veteran has already 
been awarded service connection for residual scars of the 
eyes.  As such, any disability associated with that diagnosis 
will not be considered as part of the pending claim.  See 
38 C.F.R. § 4.14 (2006).  

The veteran was without disability of either eye when he was 
examined and accepted for military service in December 1962.  
In August 1964, the veteran sought treatment following 
contamination of both eyes with liquid detergent.  His eyes 
were thoroughly rinsed, and he was given medication.  No 
corneal damage was observed, and he did not require follow-up 
care.  The veteran's June 1966 service separation examination 
was negative for cataracts or any related disability of the 
eyes.  

A VA examination of the veteran's eyes was first afforded him 
in December 2001.  His history of a chemical splash in the 
eyes was noted.  Nuclear sclerotic cataracts were diagnosed, 
but no opinion regarding their cause or date of onset was 
given.  In March 2003, a VA medical examiner reviewed the 
claims file and determined the veteran's current nuclear 
sclerotic cataracts were unrelated to his trauma to the eyes 
during service.  On a subsequent VA examination in May 2006, 
nuclear sclerotic cataracts, mild in nature, were diagnosed.  
However, the examiner found these to be age-related, and not 
a result of the veteran's chemical injury to the eyes during 
service.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the veteran's 
claim for service connection for nuclear sclerotic cataracts.  
While the veteran sustained a trauma to the eyes during 
military service involving cleaning chemicals, no immediate 
injury was noted thereafter.  The veteran's nuclear sclerotic 
cataracts were not diagnosed until approximately 2001, more 
than 35 years after his initial injury.  Additionally, on VA 
examination in May 2006, a VA examiner determined the 
veteran's nuclear sclerotic cataracts were age-related, and 
not a result of his incident in service.  This same 
conclusion was reached by a VA examiner previously, in March 
2003.  In the absence of any competent evidence to the 
contrary, the Board concludes that service connection for 
nuclear sclerotic cataracts must be denied.  

The veteran has himself indicated his nuclear sclerotic 
cataracts are the result of his chemical trauma to the eyes 
during military service.  However, as a layperson, he is not 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for nuclear 
sclerotic cataracts, as such a disability was neither 
incurred during military service or as the result of a 
disease or injury incurred therein.  As a preponderance of 
the evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

III. Initial rating - Residuals of a right foot fracture

The veteran seeks an initial rating in excess of 20 percent 
for residuals of a right foot fracture. Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2006).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  
However, when the assignment of initial ratings is under 
consideration, the level of disability in all periods since 
the effective date of the grant of service connection must be 
taken into account.  Fenderson v. West, 12 Vet. App. 119 
(1998).  In cases in which a reasonable doubt arises as to 
the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2006).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2006).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran's right foot disability has been rated by analogy 
under Diagnostic Code 5284, for foot injuries.  This Code 
provides a 20 percent rating for moderately severe 
impairment, and a 30 percent rating for severe impairment.  
With actual loss of use of the foot, a 40 percent rating will 
be awarded.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2006).  

VA examination was afforded the veteran in November 2001.  A 
history of a right fifth metatarsal fracture following a 
motor vehicle accident in 1965 was noted.  His foot was cast 
at that time for approximately one month.  The veteran stated 
that since the accident, he had had to wear a slightly larger 
right shoe secondary to bony prominence.  He also experienced 
pain, stiffness, and weakness of the right foot secondary to 
his fracture.  Symptoms worsened during cold weather.  He 
reported difficulty ambulating, but denied using any 
assistance device, such as a cane or crutch.  He also used 
medication for pain.  On physical examination, he had some 
tenderness over the dorsal surface of the third and fifth 
metatarsal of the right foot.  Two palpable bony areas were 
observed.  Slight redness was also noted.  X-rays confirmed 
degenerative osteoarthritis and a mild hallux valgus 
deformity of the right foot.  

Another VA medical examination was afforded the veteran in 
March 2003.  He reported such current symptoms as pain, 
swelling, stiffness, and weakness of the right foot, which he 
treated with aspirin and hot soaks.  He stated his right foot 
pain and weakness impaired him in his occupation as a 
laborer, as it was difficult to climb in and out of heavy 
machinery, and standing or walking on concrete floors for 
extended periods.  He estimated that during flare-ups, he 
experienced a 40 percent increase in limitation of motion, 
and an overall 30 percent loss of function of the right foot.  
He denied any surgery on his foot, or the use of any 
assistance devices, such as braces, canes, or crutches.  
Objective examination revealed an erect posture and an 
antalgic gait.  The right foot had a bony prominence over the 
third and fourth metatarsal, giving the appearance of a mild 
deformity over the dorsal surface.  A slight erythema was 
also observed over the forefoot.  Range of motion of the 
right foot included dorsiflexion from 0-10 degrees, plantar 
flexion from 1-45 degrees, eversion from 0-20 degrees, and 
inversion from 0-30 degrees.  The examiner found no evidence 
of additional impairment due to such factors as 
incoordination, excess fatigability, or weakness.  His arches 
were intact, and alignment of the Achilles tendon, forefoot, 
and hindfoot were all good.  The skin of the right foot was 
intact, without callosities, breakdown, or unusual shoe wear 
patterns.  His shoe wear pattern was not unusual.  His 
posture was unaffected.  A mild hallux valgus deformity was 
noted.  X-rays of the right foot revealed a mild deformity of 
the base of the third metatarsal, with associated post-
traumatic degenerative joint disease.  The bones and tissue 
of the right foot were otherwise normal.  

Most recently, the veteran underwent VA examination of his 
right foot disability in December 2005.  His history of a 
right foot fracture in service was noted.  He denied any 
surgery of the foot since service, and stated he did not use 
a brace, cane, or other tool to aid ambulation.  He stated he 
experienced right foot pain and difficulty with ambulation on 
a frequent basis.  Physical examination of the right foot 
revealed no gross abnormality, although a firm prominence at 
the base of the 5th metatarsal was observed.  The veteran was 
able to walk without a noticeable limp.  No evidence of pes 
planus was observed, and he could heel- and toe-walk.  The 
foot was negative for callous formation, erythema, or 
excessive warmth.  Sensation was intact, and the veteran 
could wiggle his toes.  He also had both plantar flexion and 
dorsiflexion of the right ankle.  No subtalar instability was 
observed.  The veteran denied weakness, incoordination, 
fatigability, and lack of endurance.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against an initial 
rating in excess of 20 percent for the veteran's residuals of 
a right foot fracture.  As noted above, the next higher 
rating of 30 percent requires severe impairment, which has 
not been demonstrated in the present case.  While the veteran 
has reported some pain of the right foot, especially with 
use, he does not need a cane or other assistance device for 
ambulation.  He also has not required surgery or regular 
treatment of his right foot since his initial injury in 
service.  On all three of his VA medical examinations, he was 
noted to have no impairment of motion in the right ankle 
secondary to his foot fracture.  He also walked without a 
noticeable limp, and was able to heel- and toe-walk.  
Physical examination of his right foot also reveals only a 
bony prominence at the base of the 5th metatarsal.  
Additionally, while the veteran has stated he experiences 
additional limitation of motion and functional impairment 
during flare-ups, no medical examiner has found objective 
evidence of any additional limitation of motion secondary to 
such factors as weakness, incoordination, fatigability, and 
lack of endurance.  Thus, a higher initial rating under 
DeLuca is not warranted.  See DeLuca, supra.  Overall, the 
preponderance of the evidence is against an initial rating in 
excess of 20 percent.  Additionally, inasmuch as the 
veteran's 20 percent evaluation reflects the highest degree 
of impairment shown since the date of the grant of service 
connection for residuals of a right foot fracture, there is 
no basis for a staged rating in the present case.  See 
Fenderson, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  
However, the evidence does not show disability that would 
warrant a higher rating under other potentially applicable 
codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5278, 
5283 (2006).  Further, the evidence discussed herein does not 
show that the service-connected disability at issue presents 
such an unusual or exceptional disability picture as to 
render impractical the application of the regular schedular 
standards.  In particular, the veteran's right foot fracture 
has itself required no extended periods of hospitalization 
since the initiation of this appeal, and is not shown by the 
evidence to present marked interference with employment in 
and of itself, as the veteran is employed.  While the Board 
acknowledges the veteran's contentions that his right foot 
disability impairs his ability to work as a handyman/laborer, 
the evidence does not indicate that the regular schedular 
standards are inadequate in this case.  Therefore, the 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) is not warranted.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.

In conclusion, the preponderance of the evidence is against 
the veteran's claim for an initial rating in excess of 20 
percent for his residuals of a right foot fracture.  As a 
preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for a back disability is 
denied.  

Entitlement to service connection for nuclear sclerotic 
cataracts is denied.  

Entitlement to an initial rating in excess of 20 percent for 
residuals of a right foot fracture is denied.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


